IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-64,302-01


EX PARTE OBIE D. WEATHERS III




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 2000CR2916 FROM THE

399TH DISTRICT COURT OF BEXAR COUNTY



Per Curiam.  Hervey, J., not participating.

ORDER


	This is an application for habeas corpus filed pursuant to Texas Code of Criminal
Procedure, Article 11.071.
	Applicant was convicted of capital murder on April 30, 2001.  After the jury returned
its verdict on punishment, the trial court imposed a sentence of death on May 4, 2001.  We
affirmed the conviction and sentence.  Weathers v. State, No. 74,144 (Tex.Crim.App.
October 23, 2003).  On April 17, 2003, applicant filed this application for writ of habeas
corpus pursuant to Article 11.071.

 WEATHERS  -2-
	Applicant presents twenty-one allegations in his application in which he challenges
the validity of conviction and sentence.  An evidentiary hearing was held and the trial judge
entered findings of fact and conclusions of law.  The trial judge recommended that relief be
denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the findings of the trial judge.  Based on the trial judges findings and our review
of the record, the relief sought is denied.
	IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.
Do Not Publish